DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/21 has been entered.

Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive.
On page 6 regarding double patenting rejections Applicant argues amendments overcome the rejection.
The Examiner respectfully disagrees. 
On page 6 regarding 112a rejections Applicant argues amendments overcome the 112 rejection of record.
The Examiner respectfully agrees and withdraws 112 1st paragraph rejections.

The Examiner respectfully disagrees, noting, as with all other related applications, these newly added claim limitations are known in the art. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-43 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 is indefinite for claiming the end effector is configured to “implant the implant” but it is unclear what the end effector is implanting the implant in. It appears essential subject matter is missing from the claims.
The claim is further unclear for claiming the method comprises “implanting, using the end effector, the implant into the target knee comprising:” and then lists method steps. It is unclear how the target knee comprises method steps. The phrasing doesn’t make sense to the Examiner. 

Further, the claim has improper antecedent basis for “the operator”.
Claim 42 is indefinite for also referring to an “extension parameter” when it is unclear what this term means. 
Claim 46 is indefinite for referring to “determining the one or more parameters” but it is unclear what this is referring to. It appears this has improper antecedent basis in the claims. 
Claim 47 is indefinite for having improper antecedent basis for “the operator”. 
Claim 48 is indefinite for claiming the method comprises “retaining an implant component in a retaining device coupled to the end effector”, when it is unclear how this “implant component relates (if at all) to the previously claimed “implant” which is being implanted.  
Claim 49 is likewise indefinite for claiming the method induces a rotational motion on “an implant component during insertion” when it is unclear how the implant component relates to the implant that was previously claimed in claim 39 (if at all).
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39-43, 45-49 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Suarez et al. (US 20110082462 A1), hereinafter known as Suarez in view of Pedicini (US 20130161050 A1) and further in view of Bozung et al. (US 20130060278 A1), hereinafter known as Bozung.
Regarding claims 39-40, Suarez discloses a method of knee replacement ([0003], [0006]; the Examiner notes that while the disclosure of Suarez focuses on hip replacement, they absolutely recognize that systems of orthopedic replacement of knees is known in the art, using interactive robotic systems such as their own. While the prior art systems are discussed as being adequate for a knee replacement, the Examiner believes the disclosure of Suarez covers a method of replacing a knee as well as a hip. Alternatively the person of ordinary skill in the art at the time the invention was made would have found it obvious to perform a knee replacement as opposed to the hip replacement of Suarez since the basic, non-anatomy specific steps of orthopedic replacement are understood to be obvious to replace any commonly replaced joint of a person, such as a knee. See MPEP 2143(I)(D)) using an implant positioning device (Figure 3b item 30; [0053]) having a positioning arm (Figure 3b item 34; [0053]) and an end effector coupled thereto (Figure 3b item 40 ([0053])), the method comprising:
accessing, using a processor, a surgical plan for positioning an implant in a target knee ([0079], [0089]);
tracking, using the processor, a target knee position ([0089]) using at least one of a tibia tracking device and a femur tracking device ([0055] locations of the patient’s anatomy is tracked; [0080] femur tracking device);
tracking, using the processor, an end effector position of the end effector ([0055] the location of the end effector (tool) is tracked),
generating, using the processor, a control signal based on tracking the target knee position, the end effector position ([0092]), and the surgical plan ([0092]); and
moving, the end effector to implant the implant in the target knee based on the control signal ([0092]); 
but is silent with regards to the actuator moving the end effector based on the control signal which causes the end effector to implant the implant at the desired position of the surgical plan based on the determination that a release parameter has been met, and 
the implant positioning device allows an operator to manually override the control signal.
However, regarding claims 39-40 Pedicini teaches an implant positioning apparatus which includes an actuator (Figure 1 item 8) configured to move the end effector ([0002] end effector) based on a control signal to allow for positioning of the implant ([0010], [0016], [0052]), the end effector moves to create an impaction motion configured to cause the end effector to move the implant ([0009]), wherein the implantation is based on whether or not a release parameter has been met ([0052] the “release parameter” measured by the sensor indicates the position that the linear motion converter must stop/release its impact),
wherein the implant is configured to be released from the end effector based on the one or more release parameters and control signal ([0009], [0052]).
 Suarez and Pedicini are involved in the same field of endeavor, namely orthopedic implant positioning apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Suarez by having the tool be capable of delivering the impact (as opposed to the surgeon) with a motor-powered tool, such as is taught by Pedicini. This would allow the implantation tool of Suarez to perform impaction, which eliminates possible human errors that would inevitably arise with the non-precise impaction which would result from the method of Suarez. 
Further, regarding claims 39-40 Bozung teaches a method of computer assisted surgery in which the surgical instrument includes a manual override ([0309]). Suarez and Bozung are involved in the same field of endeavor, namely methods of computer assisted surgery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suarez by having a manual override for the control signal, such as is taught by Bozung, in order to allow the user more control over the program, and if deemed necessary, stop the computer program based on their expertise. 
Regarding claim 41, the Suarez Pedicini Bozung Combination teaches the method of claim 40 substantially as is claimed, 
wherein Pedicini further teaches movement includes a characteristic including frequency ([0016], [0019]).
Regarding claim 42, the Suarez Pedicini Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein Pedicini further teaches an extension parameter is determined based on the target knee position and end effector position, so that the moving of the end effector is based on the extension parameter ([0052] the sensor communicates the position of the extending element 12 so that it stops in a desired position).
Regarding claim 43, the Suarez Pedicini Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein the Combination further teaches wherein the one or more parameters comprise one or more of:
a location at which the implant positioning device is directed to impact at least one of the patient bone or implant, an angle at which the implant positioning device is directed to impact at least one of the bone or implant, and the moving of the end effector is further based on one or more of the location and angle at which the implant positioning device is directed to impact at least one of the bone or implant (Suarez [0092] location; see the rejection to claim 39 above regarding the combination in view of Pedicini who teaches the impacting).
Regarding claims 45-46, the Suarez Pedicini Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein Suarez further discloses receiving, at the control circuit, a location of an implant component and an orientation of the implant component, so that the parameters are determined based on the location and orientation ([0054]-[0055] the controller receives the information from the tracking device which generates the control signals for the force system; the tracking system information includes the location and orientation of the end effector holding the implant component).
Regarding claim 47, the Suarez Pedicini Bozung Combination teaches the method of claim 45 substantially as is claimed,
wherein Suarez further discloses providing feedback to the operator regarding the location of the implant component and the orientation of the implant component ([0092] the controller is programmed to compare a target pose (e.g., the planned pose) of the prosthetic component and an actual pose engaged by the surgical tool and to generate control signals that cause the force system to allow movement and provide haptic feedback to constrain the surgeon’s ability to manually move the surgical tool based on the comparison).
Regarding claim 48, the Suarez Pedicini Bozung Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses retaining an implant component (Figure 4a item 116) in a retaining device (Figure 4a item 100) coupled to the end effector (Figure 4a item 40).
Regarding claim 49, the Suarez Pedicini Bozung Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses inducing a rotational motion on an implant component during insertion ([0009] the operating member rotates; [0053] the operating member is a part of the end effector 40; [0056] the end effector/operating member performs a surgical task such as implant installation; Figure 4a shows the implant component 116 attached to the rotatable operating member 100 on the end effector 40).

Double Patenting
Claims 39-41, 43, 46-48 of this application is patentably indistinct from claims 40-41, 43, 46-48 of Application No. 16/240820. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 39-41, 43, 46-48 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 40-41, 43, 46-48 of copending Application No. 16/240820 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/18/21